ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-320, recommending on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that JONATHAN G. BURNHAM, formerly of GLEN GARDNER, who was admitted to the bar of this State in 2001, be disbarred for violating RPC 1.1(a)(gross neglect), RPC 1.3 (lack of diligence) RPC 1.4(b)(failure to keep the client reasonably informed about the status of the matter), RPC 1.15(a)(knowing misappropriation of client funds), RPC 1.15(b) (failure to safeguard funds), RPC 1.16(d)(failure to protect client’s interests after termination of representation), RPC 8.1(b)(failure to cooperate with disciplinary authorities), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And JONATHAN G. BURNHAM having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JONATHAN G. BURNHAM be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that JONATHAN G. BURNHAM be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained *511by JONATHAN G. BURNHAM pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that JONATHAN G. BURNHAM comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.